DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-13, 21-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance for claims 1, 2, and 5-13 were previously discussed on pages 5-6 of the Final Rejected dated 4/29/2022.
Regarding independent claim 21, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical module, comprising: 
an aligning bridge having a first section, a second section opposite from the first section, and a handling portion recessed or extending from one or more sides, surfaces or edges of the aligning bridge, wherein the second section of the aligning bridge comprises a mesa protruding from the surface of the aligning bridge and the mesa has a first angled surface with respect to the surface of the aligning bridge;
an optical de-multiplexer (DEMUX) on the first section of the aligning bridge, wherein the optical de-multiplexer comprises a plurality of filters configured to transmit a plurality of light beams of different wavelengths; and a lens array on the second section of the aligning bridge, wherein the lens array comprises (i)a plurality of input ports respectively aligned with the plurality of filters and configured to receive the light beams from the filters, and (ii) a plurality of output ports, and the lens array has a second angled surface substantially parallel to the first angled surface of the mesa.
Regarding independent claim 23, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical module, comprising: 
a monolithic aligning bridge having a first section, a second section opposite from the first section, and a base integrated with the first section and the second section, wherein the second section comprises a mesa with a first angled surface with respect to a surface of the base; an optical de-multiplexer (DEMUX) mounted, adhered or secured directly on the first section of the aligning bridge, wherein the optical de-multiplexer comprises a plurality of filters configured to transmit a plurality of light beams of different wavelengths; and a lens array mounted, adhered or secured directly on the second section of the aligning bridge, wherein the lens array comprises (i) a plurality of input ports respectively aligned with the plurality of filters and configured to receive the light beams from the filters, and (ii) a plurality of output ports, and the lens array has a second angled surface substantially parallel to the first angled surface of the second mesa.
Claims 22, 24, 25, and 27 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883